  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1347 
In the House of Representatives, U. S.,

May 26, 2010
 
RESOLUTION 
Honoring the workers who perished on the Deepwater Horizon offshore oil platform in the Gulf of Mexico off the coast of Louisiana, extending condolences to their families, and recognizing the valiant efforts of emergency response workers at the disaster site. 
 
 
Whereas 11 workers tragically died on the Deepwater Horizon offshore oil platform following an explosion on April 20, 2010; 
Whereas the Nation is greatly indebted to offshore workers for the strenuous work they perform to provide the energy that drives our Nation every day; 
Whereas the Nation has long recognized the importance of safety protections for offshore workers who labor in difficult and uncertain conditions; 
Whereas these men were loving husbands, sons and brothers; 
Whereas these workers should be remembered for their valor and contribution to our communities; 
Whereas Coast Guard and local rescue crews worked tirelessly night and day in courageous rescue and recovery missions; 
Whereas the families of the lost workers have endured a great loss; and 
Whereas residents of the Gulf Coast and the Nation came together to support these families: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the untimely and tragic loss of the 11 workers from the States of Louisiana, Mississippi, and Texas who died on the Deepwater Horizon offshore oil platform in the Gulf of Mexico off the coast of Louisiana; 
(2)extends the deepest condolences of the Nation to the families of these men; 
(3)recognizes all employees on the Deepwater Horizon for their hard work and sacrifice; 
(4)commends the rescue crews for their valiant efforts to rescue these workers and others on the platform; and 
(5)honors the many volunteers who provided support and comfort for the families of these people during this difficult time. 
 
Lorraine C. Miller,Clerk.
